DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 15, 19, 21, and 41 have been amended. Claims 12-14 have been canceled. Claims 1-11, 15-21 and 41 are pending and have been examined.

Response to Arguments
Applicant’s arguments, see pp. 11-12, filed 12/20/2021, with respect to the rejection under 35 USC § 101, have been fully considered and are persuasive.  The rejection under 35 USC § 101 of claims 1-21 and 41 has been withdrawn. 
Applicant's arguments, see pp. 18-20, filed 12/20/2021, have been fully considered but they are not persuasive. Applicant essentially argues that cited art of record Barnhill fails to teach the claimed limitations including wherein the islanding procedure includes generating, using the computer arrangement, a plurality of subsets of the second information, and assigning one or more species to each subset of the subsets using the computer arrangement. However, as described in the specification ¶ 0081, “Islanding is a system in which the dataset can be split up.” While Barnhill does not use the specific language of “islanding,” the effect according to the claimed limitations is the same. In ¶ 0084, Barnhill describes organizing (i.e. splitting up) training data based upon particular characteristics. Such organization provides a broad but reasonable reading of assigning data species into subsets based upon the particular 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-9, 21, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2010/0256988 by Barnhill et al. (“Barnhill”).

In regard to claim 1, Barnhill discloses:
1. A non-transitory computer-accessible medium having stored thereon computer-executable instructions for generating at least one model, wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures, comprising: See Barnhill, Fig. 10, element 1020, depicting a computer medium storing instructions. 
receiving first information related to raw data; See Barnhill, ¶ 0084, e.g. “data collection.”
generating second information by formatting the first information;  See Barnhill, ¶ 0085, e.g. “data is optionally pre-processed.”
generating third information related to at least one feature set of the second information; and See Barnhill, Fig. 2, element 210, e.g. “generate optimal hyperplane.” Also see ¶ 0013, e.g. “In this high dimensional feature space, an optimal separating hyperplane is constructed.” Also see ¶ 0134, e.g. “subset of features.”
generating the at least one model using an islanding procedure based on the second and third information. See Fig. 2, elements 210-222, depicting the use of processed data and the hyperplane to provide a “trained svm.” Also see ¶ 0084, e.g. “Training data may be collected from one or more local and/or remote sources.”
wherein the islanding procedure includes generating, using the computer arrangement, a plurality of subsets of the second information, and assigning one or more species to each subset of the subsets using the computer arrangement  See ¶ 0084, e.g. “The collection of training data may be accomplished manually or by way of an automated process, such as known electronic data transfer methods.” Also see ¶ 0013 and 0152, e.g. “a support vector machine maps input vectors into high dimensional feature space through non-linear mapping function, chosen a priori. In this high dimensional feature space, an optimal separating hyperplane is constructed. The optimal hyperplane is then used to determine things such as class separations, regression fit, or accuracy in density estimation.” Also see ¶ 0206, e.g. “To overcome the problems in gene ranking alone, the data was preprocessed with an unsupervised clustering method. Genes were grouped according to resemblance (with a 

In regard to claim 3, Barnhill discloses:
3. The computer-accessible medium of claim 1, wherein the computer arrangement is further configured to generate at least one prediction based on the at least one model. See Barnhill, ¶ 0071, e.g. “prediction.”

In regard to claim 4, Barnhill discloses:
4. The computer-accessible medium of claim 3, wherein the computer arrangement is further configured to generate the at least one prediction based on at least one time horizon. See Barnhill, ¶ 0073, e.g. “future occurrence.”

In regard to claim 5, Barnhill discloses:
5. The computer-accessible medium of claim 3, wherein the computer arrangement is further configured to determine fourth information related to a potential information value for the second information based on the third information. See Barnhill, ¶ 0090, e.g. “More specifically, an SVM may be used accurately in estimating indicator functions (e.g. pattern recognition problems) and real-valued functions (e.g. function approximation problems, regression estimation problems, density estimation problems, and solving inverse problems).”

In regard to claim 6, Barnhill discloses:
6. The computer-accessible medium of claim 5, wherein the computer arrangement is further configured to determine the fourth information using at least one of a simple regression procedure or a correlation analysis. See Barnhill, ¶ 0090, e.g. “More specifically, an SVM may be used accurately in estimating indicator functions (e.g. pattern recognition problems) and real-valued functions (e.g. function approximation problems, regression estimation problems, density estimation problems, and solving inverse problems).”

In regard to claim 7, Barnhill discloses:
7. The computer-accessible medium of claim 3, wherein the second information includes a plurality of discrete data columns, and See Barnhill, Fig. 4. wherein computer arrangement is further configured to generate a plurality of equations based on a plurality of combinations of a set of data columns of the data columns. See ¶ 0155, describing equations for processing input vectors.

In regard to claim 8, Barnhill discloses:
8. The computer-accessible medium of claim 5, wherein the second information includes a plurality of discrete data columns, and See Barnhill, Fig. 4 wherein the computer arrangement is further configured to determine fifth information related to how a first data column of the data columns is linked with at least one further data column of the data columns. See at least ¶ 0147, e.g. “correlation.”

In regard to claim 9, Barnhill discloses:
9. The computer-accessible medium of claim 8, wherein the computer arrangement is further configured to generate the third information based on the second information. See Barnhill, Fig. 2, element 210 as cited above.

In regard to claim 21, Barnhill discloses:
21. A method for generating at least one model, comprising: See Barnhill, at least Figs. 1 and 2, depicting methods for generating models.
All further limitations of claim 21 have been addressed in the above rejection of claim 1.

In regard to claim 41, Barnhill discloses:
41. A system for generating at least one model, comprising: at least one computer hardware arrangement configured to:  See Barnhill, Fig. 10, depicting a computer system.
All further limitations of claim 41 have been addressed in the above rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Barnhill as applied above, and further in view of U.S. Patent Application Publication 2004/0260728 by Mika (“Mika”).

In regard to claim 2, Barnhill also discloses:
2. The computer-accessible medium of claim 1, wherein the computer arrangement is further configured to (i) receive fourth information related to a … regularization of the second information, and (ii) generate fifth information based on a reformatting of the second information using the fourth information. See Barnhill, ¶ 0087, e.g. “Thus, a pre-processing step may involve cleaning up a data set in order to remove, repair or replace dirty data points.” Barnhill does not expressly disclose user-defined regularization. However, this is taught by Mika. See Mika, ¶ 0014, e.g. “a user can easily modify the format of the data.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Barnhill’s data with Mika’s user definition in order to easily specify a desired format as suggested by Mika.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Barnhill as applied above, and further in view of U.S. Patent Application Publication 2004/0064415 by Guyon et al. (“Guyon”).

In regard to claim 10, Barnhill discloses:
10. The computer-accessible medium of claim 9, wherein the computer arrangement is further configured to assign a score to each set of the feature sets … See Barnhill, ¶ 0133-0134, e.g. “feature ranking.” Barnhill does not expressly disclose a score based on a correlation of each respective one of the feature sets to the at least one prediction. However, this is taught by Guyon. See Guyon, ¶ 0102, e.g. “Scores include prediction success rate of a classifier built using a single feature; absolute value of the weights of a linear classifier; value of a correlation coefficient between the feature vector and the target feature vector.” It would have been obvious to one of ordinary 

In regard to claim 11, Barnhill discloses:
11. The computer-accessible medium of claim 10, wherein the computer arrangement is further configured to select a particular feature set based on the score. See Barnhill, ¶ 0133-0134, e.g. “feature selection.”

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Barnhill as applied above, and further in view of “Competitive two-island cooperative coevolution for training Elman recurrent networks for time series prediction” by Chandra (“Chandra”).

In regard to claim 15, Barnhill does not expressly disclose the claimed limitations. However, Chandra teaches them as follows :
15. The computer-accessible medium of claim 1, wherein the computer arrangement is configured to assign the one or more species based on a performance of each subset. See Chandra, p. 567, bottom left column, e.g. “If the solution is the best, then the collaboration procedure takes place where the solution is copied to the rest of the islands.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Barnhill’s subset with Chandra’s 

In regard to claim 16, Barnhill discloses:
16. The computer-accessible medium of claim 15, wherein the performance includes a comparison of each subset relative to its historical performance. See Barnhill, ¶ 0096, e.g. “comparing the output of an SVM with a historical or predetermined value”

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Barnhill as applied above, and further in view of U.S. Patent Application Publication 2013/0165143 by Ziskind et al. (“Ziskind”).

In regard to claim 17, Barnhill does not expressly disclose the claimed limitations. However, this is taught by Ziskind:
17. The computer-accessible medium of claim 1, wherein the computer arrangement is configured to generate the at least one model using at least one neural network. See Ziskind, ¶ 0082, e.g. “neural networks.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Barnhill’s model with Ziskind’s neural networks in order to utilize a well-known method of learning as suggested by Ziskind.


18. The computer-accessible medium of claim 17, wherein the at least one neural network is at least one evolutionary neural network. See Ziskind, ¶ 0082, e.g. “neuroevolution.”

In regard to claim 19, Barnhill does not expressly disclose:
19. The computer-accessible medium of claim 18, wherein the at least one evolutionary neural network is at least one evolutionary neural network with at least one of at least one mutation or at least one recombination. However, this is taught by Ziskind. See Ziskind, ¶ 0082, e.g. “mutation.”

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Barnhill and Ziskind as applied above, and further in view of U.S. Patent Application Publication 2011/0263437 by Fang et al. (“Fang”).

In regard to claim 20, Barnhill as modified does not expressly teach the claimed limitations. However, Fang teaches: 
20. The computer-accessible medium of claim 19, wherein the at least one of the at least one mutation or the at least one recombination includes at least one rate that is tunable using at least one hyperparameter. See Fang, ¶ 0036, e.g. “hyperparameters.” It would have been obvious to one of ordinary skill in the art before the effective filing .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D. Rutten/Primary Examiner, Art Unit 2121